Citation Nr: 0403989	
Decision Date: 02/11/04    Archive Date: 02/23/04	

DOCKET NO.  03-00 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from May 1969 to May 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Detroit, Michigan (RO).  


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.  

The veteran's claims file is replete with various private and 
VA medical records regarding treatment and examination for 
his service-connected PTSD.  Medical evidence in 2000 
indicates that the veteran was unemployable due to his PTSD; 
however, the evidence of record indicates that the veteran 
was employed at that time and did not retire from his 
employment until April 1, 2002.  Given the various 
inconsistencies regarding both the current severity of the 
veteran's PTSD and his employment status, the Board believes 
that further development is necessary to clarify the record.  

In view of the foregoing, this case is remanded to the RO for 
action as follows:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  

2.  The RO should contact the veteran and 
request that he provide a detailed 
employment history from 2000 to present.  
The history should list dates and places 
of employment and reasons for leaving any 
employment.  If the veteran is currently 
employed, it should be determined if he 
continues to work the same number of 
hours as previously, and whether his 
wages have changed with the change in the 
type of work that he is now undertaking.  
All information received should be 
associated with the claims file.  

3.  Once the foregoing has been 
accomplished, the veteran should be 
scheduled for a VA psychiatric 
examination to determine the nature and 
extent of the veteran's service-connected 
PTSD.  The claims file must be available 
to the examiner in conjunction with the 
examination.  All indicated tests and 
studies must be accomplished.  The 
examiner must comment upon the presence 
or absence, and the frequency or severity 
of the following symptoms due to 
post-traumatic stress disorder:  
depressed mood; anxiety; suspiciousness; 
panic attacks; chronic sleep impairment; 
mild memory loss (such as forgetting 
names, directions or recent events); 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
difficulty in understanding complex 
commands; impairment of short- and 
long-term memory (e.g. retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation or mood; difficulty in 
establishing and maintaining effective 
work and social relationships; suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic 
or depression affecting the ability to 
function independently, appropriately, or 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal person hygiene); 
disorientation to time or place; and 
memory loss for names of close relatives, 
own occupation, or own name.  The 
examiner should also enter a complete 
multiaxial evaluation, and assign a 
Global Assessment of Functioning score 
together with an explanation of what the 
score represents in terms of the 
veteran's psychological, social, and 
occupational functioning.  Complete 
rationales for all opinions and 
conclusions expressed must be given.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  The RO should review the examination 
report to ensure that it is in compliance 
with this remand.  If not, it should be 
returned to the examining physicians for 
corrective action.  

6.  Once the foregoing has been 
accomplished, the RO should again review 
the claim.  If the benefit sought on 
appeal is not granted, both the veteran 
and his representative should be 
furnished a supplemental statement of the 
case.  They should also be given the 
appropriate time period in which to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



                       
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


